ITEMID: 001-84813
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SHAGA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Javier Borrego Borrego;Margarita Tsatsa-Nikolovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova;Volodymyr Butkevych
TEXT: 4. The applicant was born in 1951 and lives in the city of Chernigiv, Ukraine.
5. On 21 December 2000 the Novozavodskyy District Court awarded the applicant 5,258 Ukrainian hryvnas (UAH) from the State-owned Atomspetsbud company (Державна будівельно-промислова компанія «Атомспецбуд») in alimonies due to the applicant by her ex-husband who was employed by the company. This judgment remains unenforced.
6. On 29 January 2002 the Pecherskyy District Court of Kyyv rejected the applicant’s claim against the President of Ukraine, the Cabinet of Ministers, the Ministry of Fuel and Energy and the Ministry of Justice for compensation for pecuniary and non-pecuniary damage inflicted by the non-enforcement of the judgment in her favour.
7. By an order of the Ministry of Energy dated 27 June 2002, the debtor company was liquidated and a liquidation commission established. As a result, the State Bailiffs’ Service terminated the enforcement proceedings in the applicant’s case and the writ of enforcement was forwarded to the liquidation commission. The liquidation proceedings are still pending.
8. The relevant domestic law is summarised in the judgment of Mykhaylenky and Others v. Ukraine (nos. 35091/02 and foll., §§ 24-33, ECHR 2004XII).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
